DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-14 are pending for examination.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "130" and "150" in Fig. 1 have both been used to designate “control unit”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1, 2, 5, 9-11 and 13 have been interpreted under 35 LLS.C. £120) or pre-ATA 35 ULS.C. 112, sixth paragraph, because they use a generic placeholder “control unit” coupled with functional language “control an image displayed…”, “controls the transparent display unit to be transparent..”, “controls an operation of the transparent display unit…”, “controls…the voice of the counselor…” , “controls the touch panel unit to display…”  without reciting sufficient structure to achieve the function. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Figs. 1 and 2 illustrate the control unit 130. As best, page 17, in lines 9-12, of the specification discloses processor of the computer or other programmable data processing apparatus, create means for implementing the functions specified in the steps of the flowchart.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 12  and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0275504 (Ono et al.).

Regarding Claim 1, Ono teaches a digital desk (Fig. 1A and 1B) comprising: a transparent display unit provided between a counselor and a customer ([⁋ 0035], The screen 12 is a transparent screen which can be seen through. [Figs. 8A, 8B, ⁋ 0070], person 300 on the side of the first surface 12a of the screen 12 and other person 200 on the side of the second surface 12b. [Fig. 9A, 9B, 10A, 10B, 11A and 11B] also illustrates transparent display 12 provided between two users); and 
a control unit configured to control an image displayed on the transparent display unit ([Fig. 1B, ⁋ 0024], The processor 24 controls the operations of the projectors 20 and 22) based on information on presence or absence of the counselor ([⁋ 0061], FIG. 7A illustrates a state in which the projector 22 is turned ON as a result of the first camera detecting the person 300 and a horizontally non-inverted image is being projected on the first surface 12a of the screen 12. FIG. 7B illustrates a state in which the projector 22 is turned OFF and the projector 20 is turned ON as a result of the second camera detecting the person 200  and a horizontally non-inverted image is being projected on the second surface 12b of the screen 12).

Regarding Claim 3, Ono teaches the digital desk of claim 1, further comprising a sensor unit configured to detect at least one of positions                                    of the counselor and the customer ([Figs. 1A, 1B, ⁋ 0030] The sensor 16 monitors a predetermined area on the side of the first surface 12a and that of the second b so as to detect a person on the side of the first surface 12a and a person on the side of the second surface 12b).

Regarding Claim 4, Ono teaches the digital desk of claim 3, wherein the sensor unit includes at least one of a camera, an infrared sensor, and an ultrasonic sensor ([⁋ 0044], The sensor 16 includes a camera which detects a person).

Regarding Claim 12, Ono teaches the digital desk of claim 1, further comprising a touch panel unit configured to receive an input of touch   information from the customer ([⁋ 0053], the second surface 12b of the screen 12 may be formed as a touch panel, and the processor 24 may detect whether the person 200 has touched the second surface 12b of the screen 12).

Regarding Claim 14, Ono teaches a method for controlling an image using a digital   desk, the method comprising: collecting position information of a counselor ([⁋ 0030], The sensor 16 monitors a predetermined area on the side of the first surface 12a and that of the second surface 12b so as to detect a person on the side of the first surface 12a and a person on the side of the second surface 12b. [⁋ 0056], camera of the sensor 16 detects the person 300. If the person 300 is ; and operating a transparent display unit to be transparent when position information of the counselor exists, or operating the transparent display unit to display an image of a virtual counselor when the position information of the counselor does not exist ([⁋ 0061], FIG. 7A illustrates a state in which the projector 22 is turned ON as a result of the first camera detecting the person 300 and a horizontally non-inverted image is being projected on the first surface 12a of the screen 12. FIG. 7B illustrates a state in which the projector 22 is turned OFF and the projector 20 is turned ON as a result of the second camera detecting the person 200  and a horizontally non-inverted image is being projected on the second surface 12b of the screen 12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 2, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ono in view of US 2021/0390953 (Makker et al.).

Regarding Claim 2, Ono teaches the digital desk of claim 1, wherein the control unit controls the transparent display unit to be transparent when  information on the presence of the counselor exists ([⁋ 0076], the screen 12 may be switched between the transparent state in which a person is able to see the other side of the screen and the opaque state in which a person is unable to see the other side of the screen. This can switch the visibility for a person on one side of the screen 12 with respect to a person on the other side of the screen 12, thereby promoting communication between people. [⁋ 0078], when the second camera of the sensor 16 has detected the person 200 on the side of the second surface 12b, the processor 24 changes the screen 12 from the opaque state to the transparent state, as shown in FIG. 10B. This enables the person 300 to see the image and also to see the person 200 on the other side of the screen 12, thereby enhancing smooth communication with the person 200), and controls an image …to be displayed on the transparent display unit when the information on the presence of the counselor does not exist ([⁋ 0077-0078], The processor 24 sets the screen 12 in the opaque state so that the screen 12 is not seen through. In this state, as shown in FIG. 10A, the first camera of the sensor 16 detects the person 300 on the side of a of the screen 12, and the processor 24 turns ON the projector 22 to project a horizontally non-inverted image “ABC” on the first surface 12a. The person 300 is able to see the horizontally non-inverted image “ABC”, but is unable to see the other side of the screen 12. when the second camera of the sensor 16 has detected the person 200 on the side of the second surface 12b, the processor 24 changes the screen 12 from the opaque state to the transparent state, as shown in FIG. 10B. Since, Ono teaches display image in opaque state and change the screen to transparent state when detect person on the other side of the screen, therefore, it would be appreciated that screen 12 displays image when presence of the user [i.e., counselor] on the other side of the screen does not exist).
While, Ono teaches display image on the transparent screen, however, Ono does not explicitly teach, but, Makker teaches display an image of a first virtual counselor on the transparent display unit ([Fig. 1, ⁋ 0089], A transparent panel carries a media display 120… streamed virtual image 140 on the display 120, wherein the media stream used to generate image 140 may be captured by an image sensor at the remote location of the remote user [i.e., a first virtual counselor]….The example shown in FIG. 1 shows a remote user 140 that is cut from its real surrounding captured by the remote sensor, which remote surrounding appear transparent to user 130, such that user 130 can see cutout image 140 of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ono with Makker in order to display an image of a virtual user on the transparent display when the user is present at that place, because it would have enabled the system to provide assistance to the customer even when any advisor or representative are not present.  

Regarding Claim 5, Ono does not explicitly teach, however, Makker teaches the digital desk of claim 3, wherein the control unit   controls an operation of the transparent display unit to display a first virtual counselor on an area at which the  customer gazes ([⁋ 0111], During the conference session, images from respective media streams may be processed and displayed so that (i) if at least one of the media displays of the collaborative digital experience is a transparent display, background redacted images of the virtual image of the participant(s) displayed  and (iii) any selected overlays are displayed, on the respective media display. To provide accurate tracking of a participant's gaze, the positions and/or focus of any adjustable cameras may be adjusted. [⁋ 0134], camera(s) imaging the local and/or remote participants can obtain media streams in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ono with Makker in order to display an image of a virtual user on the transparent display where the user are  directing their gaze, because it would have enabled the system to make sure the user are looking at the image.

Regarding Claim 6, Ono teaches The digital desk of claim 5, wherein an image is displayed on an area   other than the area at which the customer gazes ([⁋ 0081], when the second camera of the sensor 16 has detected the person 200 on the side of the second surface 12b of the screen 12, the processor 24 projects the predetermined images on the lower portion of the screen [i.e., area other than the area at which the customer gazes], as shown in FIG. 11B, so as to enable the person 300 to easily see the person 200 on the side of the second surface 12b without being blocked by the images).
While Ono teaches an image is displayed in the lower portion of the transparent screen, however, Ono does not teach, but Makker teach a second virtual counselor or financial information is displayed ([Fig. 14, 0131], Fig. 14 shows displaying a virtual image of remote user 1450 and auxiliary content 1453. To provide greater space of conveying auxiliary content, a media display 1460 of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ono with Makker in order to display an additional content to the user, because it would have allow the system to provide more auxiliary information to the user simultaneously.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ono in view of US Patent No. 9795322 (Karunaratne et al.).

Regarding Claim 7, Ono does not teach, however, Karunaratne teaches the digital desk of claim 3, wherein the sensor unit is provided in chairs where the counselor and the customer are seated ([Fig. 1. C.2:L.37-50], illustrates plurality of sensors embedded in the portable seat cover which is adapted for attachment to a chair).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ono with Karunaratne in . 

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ono in view of Makker further in view of US 2020/0372902 (Takami).

Regarding Claim 8, Ono in view of Makker do not explicitly teach, however, Takami teaches the digital desk of claim 6, further comprising: a voice input unit configured to receive a voice of   the counselor; and a voice output unit configured to output the voice of  the counselor to the customer ([Figs. 2-7, ⁋ 0034], …transparent screen 30 presents, to both of the host HST1 and the guest GST1, a projection image for assisting a conversation between the host HST1 and the guest GST1. [Fig. 2, ⁋ 0041] The microphone MC1 picks up a voice uttered by one of the host HST1 and the guest GST1 [⁋ 0063], presents a translated voice representing the content of the translated voice data to the host HST1 or the guest GST1 by causing the speaker SP1 to output it).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ono and Makker with Takami in order to provide a microphone to pick up voice of the user and a speaker to output the voice data to the other user, because it would be an obvious known 

Regarding Claim 9, Ono in view of Makker do not explicitly teach, however, Takami teaches the digital desk of claim 8, wherein, when the counselor exists, the control unit controls a point of time when the voice of the counselor is transmitted through the   voice output unit ([Figs. 2-7, ⁋ 0034], …transparent screen 30 presents, to both of the host HST1 and the guest GST1, a projection image for assisting a conversation between the host HST1 and the guest GST1, [⁋ 0042] The speaker SP1 receives a signal of voice data that is output from the face-to-face translator and outputs a corresponding voice. For example, a signal of voice data that is input to the speaker SP1 is one of a signal indicating voice data of a voice uttered by the host HST1, a signal indicating voice data of a voice uttered by the guest GST1, a signal indicating voice data of a result of translation, into a language suitable for the guest GST1, of the content of a voice uttered by the host HST1 (i.e., translated voice data), and a signal indicating voice data of a result of translation, into a language suitable for the host HST1, of the content of a voice uttered by the guest GST1 (i.e., translated voice data). [⁋ 0063], presents a translated voice representing the content of the translated voice data to the host HST1 or the guest GST1 by causing the speaker SP1 to output it).


Regarding Claim 10, Ono in view of Takami do not teach, however, Makker teaches the digital desk of claim 8, further comprising: a voice transfer unit configured to receive a voice of the customer or to transfer a voice of at least one of the  first virtual counselor and the second virtual counselor, wherein the voice transfer unit is disposed in the       transparent display unit, and wherein the control unit controls a point of time when  a voice of the first virtual counselor is transmitted through the voice transfer unit when the counselor does not  exist ([⁋ 0089], digital collaboration unit (e.g., the media display and associated controller and/or processor) may include microphone(s) and/or other sound sensor(s), loudspeaker(s), etc., e.g., to facilitate audio communication).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ono and Takami with Makker in order to provide audio communication unit to output the voice data or other audio of a virtual user or image display on a transparent screen, because it 

Regarding Claim 11, Ono in view of Takami do not teach, however, Makker teaches The digital desk of claim 8, further comprising: a voice transfer unit configured to receive a voice of the customer or to transfer a voice of at least one of the first virtual counselor and the second virtual counselor, wherein the voice transfer unit is disposed in the   transparent display unit, and wherein,… a point of time when a voice of the second virtual counselor is transmitted through the voice transfer unit ([⁋ 0089], digital collaboration unit (e.g., the media display and associated controller and/or processor) may include microphone(s) and/or other sound sensor(s), loudspeaker(s), etc., e.g., to facilitate audio communication).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ono and Takami with Makker in order to provide audio communication unit to output the voice data or other audio data of a virtual user or image display on a transparent screen, because it would be an obvious alternative to provide audio to the user while presenting virtual image on the screen.
However, Ono in view of Makker do not teach, but, Takami teaches when the counselor exists, the control unit controls a point of time when the voice of the counselor is   transmitted through the voice output unit ([Figs. 2-7, ⁋ 0034], …transparent screen 30 presents, to both of the host HST1 and the guest GST1, a projection image for assisting a conversation between the host HST1 and the guest GST1. [⁋ 0063], presents a translated voice representing the content of the translated voice data to the host HST1 or the guest GST1 by causing the speaker SP1 to output it).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ono and Makker with Takami in order to provide a speaker to output the voice data to the other user, because it would be an obvious known technic to known device to input voice of an user and output the voice to other user.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ono in view of WO 2021/149094 (Mollin).

Regarding Claim 13, Ono does not explicitly teach, however, Mollin teaches the digital desk of claim 12, wherein the control unit controls the touch panel unit to display the customer's personal information ([Page 6, Step SP12] displays the user's personal data on the touch panel display 30).
It would have been obvious to one of ordinary skill in the art before the 

Written Authorization for Internet Communication
The Examiner recommends filing a written authorization for Internet communication in response to the present action. Doing so permit the USPTO to communicate with Applicant using Internet email to schedule interviews or discuss other aspects of the application. Without a written authorization in place, the USPTO cannot respond to Internet correspondence received from Application. The preferred method of providing authorization is by filing form PTO/SB/439 available at: https://www.uspto.gov/patent/forms/forms. See MPEP § 502.03 for other method of providing written authorization.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD YOUSUF A MIAN whose telephone number is (571)272-9206. The examiner can normally be reached Monday-Friday 9am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER-ANTHONY PAPPAS can be reached on 571-272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD YOUSUF A. MIAN/Examiner, Art Unit 2448                                                                                                                                                                                                        
/LANCE LEONARD BARRY/Primary Examiner, Art Unit 2448